EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTEREDPUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-8 No. 333-190729) pertaining to the 2012 Incentive Compensation Plan of DHT Holdings, Inc., Registration Statement (Form S-8 No. 333-183687) pertaining to the 2012 Incentive Compensation Plan of DHT Holdings, Inc., Registration Statement (Form S-8 No. 333-175351) pertaining to the 2011 Incentive Compensation Plan of DHT Holdings, Inc., Registration Statement (Form S-8 No. 333-167613) pertaining to the 2005 Incentive Compensation Plan of DHT Holdings, Inc., Registration Statement (Form F-3 No. 333-192959) of DHT Holdings, Inc. and in the related Prospectus, Registration Statement (Form F-3 No. 333-176669) of DHT Holdings, Inc. and in the related Prospectus, and Registration Statement (Form F-3 No. 333-166765) of DHT Holdings, Inc. and in the related Prospectus; of our report dated March 19, 2012, with respect to the consolidated financial statements of DHT Holdings, Inc. included in this Annual Report (Form 20-F) of DHT Holdings, Inc. for the year ended December 31, 2013. /s/ Ernst & Young AS Ernst & Young AS Oslo, Norway February 28, 2014
